 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5
                                UNITED STATES BANKRUPTCY COURT
 6                              NORTHERN DISTRICT OF CALIFORNIA
     In Re:                                            Chapter 13 Case No:
 7
        Ronald Raul Cardenas                           17-41381-RLE13
 8
                                    WITHDRAWAL
 9                                       OF
        TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN
10         PAYMENTS; DECLARATION; AND NOTICE AND OPPORTUNITY TO OBJECT

11
              Martha G. Bronitsky, Chapter 13 Standing Trustee, hereby withdraws her TRUSTEE'S
12
     MOTION TO DISMISS CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS;
13
     DECLARATION; AND NOTICE AND OPPORTUNITY TO OBJECT for the above named Chapter
14
     13 Case which was filed on December 04, 2019, same being court docket #43.
15

16

17 Date: December 26, 2019                           /s/ Martha G. Bronitsky
                                                     Signature of Martha G. Bronitsky
18
                                                     Chapter 13 Standing Trustee
19

20

21

22

23

24

25

26

27

28
Case: 17-41381         Doc# 45     Filed: 12/26/19     Entered: 12/26/19 16:30:43       Page 1 of 2
 1
     In Re:                                              Chapter 13 Case No:
        Ronald Raul Cardenas                             17-41381-RLE13
 2

 3
                                               Certificate of Service
 4
   I hereby certify that I have served a copy of the within and foregoing document on the debtor (s) and
 5 counsel for debtor (s) at the addresses listed below by depositing it in the United States mail with first
   class postage attached thereto.
 6
     I declare under penalty of perjury under the laws of the State of California that the foregoing is
 7 true and correct.

 8
   Ronald Raul Cardenas                                Matthew M Spielberg Atty
 9 2858 Tribune Ave                                    21855 Redwood Rd
   Hayward,CA 94542-1637                               Castro Valley,CA 94546
10
   (Debtor(s))                                         (Counsel for Debtor(s))
11

12

13

14 Date: December 26, 2019                             /s/ CHRISTIE PINEDA
                                                       CHRISTIE PINEDA
15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 17-41381         Doc# 45      Filed: 12/26/19      Entered: 12/26/19 16:30:43            Page 2 of 2
